Name: 91/277/EEC: Commission Decision of 22 May 1991 concerning health protection measures in respect of imports of deep-frozen bovine semen from Israel
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  means of agricultural production;  family;  Asia and Oceania;  health;  international trade
 Date Published: 1991-05-30

 Avis juridique important|31991D027791/277/EEC: Commission Decision of 22 May 1991 concerning health protection measures in respect of imports of deep-frozen bovine semen from Israel Official Journal L 135 , 30/05/1991 P. 0060 - 0060 Finnish special edition: Chapter 3 Volume 37 P. 0205 Swedish special edition: Chapter 3 Volume 37 P. 0205 COMMISSION DECISION of 22 May 1991 concerning health protection measures in respect of imports of deep-frozen bovine semen from Israel (91/277/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), and in particular Article 10 thereof, Having regard to Commission Decision 90/14/EEC of 20 December 1989 drawing up a list of third countries from which Member States authorize importation of deep-frozen semen of domestic animals of the bovine species (2), as last amended by Decision 91/276/EEC (3), Whereas the situation in Israel is in general satisfactory as regards: the regularity and rapidity of information; rules on animal disease prevention and control; the structure and powers of the veterinary services and the organization and implementation of contagious animal disease control measures; Whereas by Decision 91/276/EEC Israel therefore has been added to the list of third countries from which Member States authorize importation of deep-frozen semen of domestic animals of the bovine species; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the country concerned; Whereas because of the present disease situation in Israel, the importation of deep-frozen bovine semen into the Community must be prohibited; Whereas this Decision will be reviewed in the light of the developing animal health situation in Israel; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize the importation of deep-frozen bovine semen from Israel. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 8, 11. 1. 1990, p. 71. (3) See page 58 of this Official Journal.